Citation Nr: 1018443	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for broken teeth due to 
extraction, to include for VA dental treatment purposes.

2.  Entitlement to service connection for diabetes mellitus 
type II to include as the result of exposure to herbicides.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, PA, which denied the benefit sought on appeal.  
The case is presently under the jurisdiction of the RO in 
Cleveland, Ohio.

In his March 2006 substantive appeal, the Veteran requested a 
video conference hearing in Cincinnati, Ohio.  However, in an 
April 2007 letter, VA informed the Veteran that the Board 
does not hold hearings from Cincinnati, either in person or 
by videoconference.  The Veteran was given several available 
hearing options and asked to complete VA Form 21-4138 to 
indicate his choice within 60 days, after which it would be 
assumed that he no longer wanted a hearing.  The Veteran did 
not respond to that letter.  In November 2007, the Board 
determined that the Veteran's hearing request was withdrawn 
and the remanded the issues on appeal for further 
development.  

In a September 2009 statement, the Veteran's representative 
indicated that the Veteran denied receipt of notification for 
a personal hearing before the Board.  It was also noted that 
the Veteran contended that with additional oral testimony and 
supporting evidence he could confirm his in-country Vietnam 
status.  In March 2010, the Board sent the Veteran a letter 
requesting clarification regarding whether he desired a 
hearing.  He was specifically advised that he had 30 days 
from the date of the letter to respond or the Board would 
assume that he did not want a hearing.  As 30 days have 
passed since the date of the letter and no response has been 
received from the Veteran, the Board will assume that the 
Veteran does not desire a hearing and will proceed with 
consideration of his appeal.  

As noted, in November 2007, the Board remanded the issue of 
entitlement to service connection for broken teeth due to 
extraction for the RO to address the matter of broken teeth 
due to extraction for dental treatment purposes in the first 
instance.  This was done in the November 2009 supplemental 
statement of the case (SSOC).  Accordingly, the Board finds 
that VA has substantially complied with the Board's prior 
remand with regard to this matter and will proceed with a 
decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

The issues of entitlement to service connection for diabetes 
mellitus type II and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not incur dental trauma in service, and 
osteomyelitis is not shown.

2.  The Veteran was discharged from service in 1971, and his 
first claim for dental treatment was not received until 
September 2004.  


CONCLUSION OF LAW

The criteria for service connection for broken teeth due to 
extraction, to include for VA dental treatment purposes, have 
not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in October 2004 with regard to 
the claim for service connection for broken teeth due to 
extraction.  The letter addressed all of the notice elements 
and was sent prior to the initial unfavorable decision by the 
AOJ in March 2005.  In a January 2008 letter, the Veteran was 
provided with notice that addresses the relevant rating 
criteria and effective date provisions.  Although the notice 
pertaining to the rating criteria and effective date 
provisions was provided after the additional adjudication of 
the Veteran's claim, the claim was subsequently readjudicated 
in a November 2009 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for service 
connection for broken teeth due to extraction.  All available 
service treatment records as well as all identified VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to service connection for broken teeth due to 
extraction, to include for VA dental treatment purposes.

In his March 2006 substantive appeal, the Veteran asserted 
that during service he had several teeth removed.  He 
contends that VA should provide dental plate and other dental 
services since the trainees that performed his dental work 
damaged his teeth.

According to service treatment records, at the time of his 
initial dental evaluation in February 1969, teeth 3, 5, 14, 
15, 17, and 32 were listed as missing.  The dental 
classification was 2.  It appears that in March 1969, tooth 
12 was extracted.  It also appears that dental work was 
conducted on several other teeth from April 1969 to April 
1970.  There is no indication that any of the Veteran's teeth 
were damaged by any dental work during service.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  
Compensation is available for loss of teeth if such is due to 
loss of substance of body of maxilla or mandible, only if 
such bone loss is due to trauma or osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, as such loss is not considered disabling.  Id. at 
Note.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

In this case, the medical evidence shows missing teeth; 
however, there is no indication of in-service trauma to the 
mouth, and osteomyelitis is not shown.  Under these 
circumstances, service connection for a dental disability for 
VA compensation purposes is not warranted.  As noted, 
replaceable missing teeth are not considered disabling for VA 
disability compensation purposes.  See 38 C.F.R. § 3.381(a); 
see also 38 C.F.R. § 4.150.

Additionally, the Board notes that a claim for service 
connection for a dental disorder is also considered a claim 
for VA outpatient dental treatment.  Hays v. Brown, 5 Vet. 
App. 302 (1993).  Legal authority describes various 
categories of eligibility for VA outpatient dental treatment, 
to include Veterans having a compensable service-connected 
dental condition (Class I eligibility); one-time treatment 
for Veterans having a noncompensable service-connected dental 
condition (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); those who were detained as a POW 
(Class II(b) and Class II(c) eligibility); those who made 
prior applications for, and received, dental treatment from 
VA for noncompensable dental conditions but were denied 
replacement of missing teeth that were lost during any period 
of service prior to his or her last period of service (Class 
IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service-
connected disabilities are rated at 100 percent by schedular 
evaluation or who are entitled to the 100 percent rating by 
reason of individual unemployability (Class IV eligibility); 
those who participate in a rehabilitation program under 38 
U.S.C. Chapter 31 (Class V eligibility) and those who are 
scheduled for admission or who are otherwise receiving care 
and services under Chapter 17 of 38 U.S.C., where dental care 
is medically necessary (Class VI eligibility).  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.

In this case, the Veteran is not compensably service 
connected for any dental disorder, and has not been shown to 
have had any trauma to the teeth during service.  He is also 
not service connected for any disability; thus, he does not 
have a service-connected condition that could be aggravated 
by a dental disorder, and does not have a rating of 100 
percent.  He has not previously applied for dental treatment.  
Service records reveal that the Veteran was not a POW and did 
not incur any wounds in combat.  The Veteran was also not 
participating in a rehabilitation program under 38 U.S.C.A., 
Chapter 31, and fixing his dental problems was not medically 
necessary for a medical condition currently under treatment 
by VA.  For these reasons, the Board finds that the Veteran 
does not qualify for Class I, II(a), (b), (c), IIR, III, IV, 
V, or VI eligibility.

Regarding Class II eligibility, the following principles 
apply to dental conditions noted at entry and treated during 
service.  (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.  (2) Teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service.  (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service.  However, new caries that 
developed 180 days or more after such tooth was filled will 
be service-connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

In the instant case, the service treatment records show that 
teeth 3, 5, 12, 14, 15, 17, and 32 were extracted either 
before service or within the first 180 days of service.  As 
such, service connection for the purpose of establishing 
eligibility for dental treatment is not warranted for these 
teeth.  

To the extent that the Veteran may have another qualifying 
dental condition described above, the Board notes that those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(2)(i).

In this case, the Veteran separated from military service in 
February 1971 and did not apply for treatment until September 
2004.  As he did not apply for dental treatment within one 
year after separation, the Veteran does not qualify for Class 
II eligibility.  The Veteran does not fall into any 
eligibility class under 38 C.F.R. 
§ 17.161.  For these reasons, the Board finds that the 
Veteran is ineligible for VA dental treatment under 38 C.F.R. 
§ 17.161, and the claim must be denied. 


ORDER

Entitlement to service connection for broken teeth due to 
extraction, to include for VA dental treatment purposes, is 
denied.


REMAND

2.  Entitlement to service connection for diabetes mellitus 
type II.

As previously noted in the November 2007 remand, the Veteran 
claimed in his November 2005 notice of disagreement (NOD) 
that he unloaded helicopters that were transporting troops 
and equipment from his ship to the Vietnamese soil.  At that 
time, the evidence of record included the Veteran's DD 214 
Form which indicates that he received a Vietnam Service Medal 
and had 11 months and 25 days of foreign service.  Further, 
although in October 2004, the National Personnel Records 
Center (NPRC) indicated that the Veteran served in Vietnam 
from November 18, 1969, to January 8, 1970, the Veteran had 
never alleged that he served in Vietnam but in fact suggested 
that he was stationed on a ship in the waters offshore of 
Vietnam when unloading cargo from helicopters to the 
Vietnamese soil.  At the time of the November 2007 remand, 
the Board found that the record was unclear whether the 
Veteran's service warrants entitlement to the presumption of 
herbicide exposure and remanded to obtain his service 
personnel records to clarify his service duties and to 
ascertain whether he had service in the Republic of Vietnam.  

Following the Board's remand the Haas matter was resolved.  
As discussed in the November 2007 Board remand, the Veteran's 
claim for service connection for diabetes mellitus type II 
was affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  In Haas, the claimant served on a 
naval vessel that operated off the coast of Vietnam; he never 
went ashore.  He subsequently submitted claims of service 
connection for diabetes mellitus and peripheral neuropathy, 
under regulations providing presumptive service connection to 
veterans who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a).  VA denied his claim, explaining that the 
presumption of herbicide exposure did not apply to his 
service as the applicable regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a veteran's service must 
have involved "duty or visitation" in the Republic of 
Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
veterans who had not set foot in Vietnam was not invalid or 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 129 S. 
Ct. 1002 (2009).  Later that month, with the resolution of 
the appeal, VA lifted the stay on the adjudication of cases 
affected by the Haas litigation.  Thus, the Board is now able 
to proceed with consideration of the Veteran's appeal.

As a result of the Board's additional development pursuant to 
the November 2007 remand, the Veteran's service personnel 
records were obtained.  They indicated that the Veteran 
participated in direct combat support operations in the 
coastal waters of Vietnam from November 18, 1969, to January 
8, 1970.  It was also indicated that the Veteran was 
stationed aboard the USS Vancouver during that period.  Deck 
logs from the USS Vancouver have also been associated with 
the claims file.  Of note is that from December 1, 1969, to 
December 31, 1969, the USS Vancouver's ending location was in 
the local operating areas of Danang, Vietnam.  Additionally, 
from January 1, 1970, to January 31, 1970, the USS 
Vancouver's commencing location was in the local operating 
areas of Danang, Vietnam.  However, none of the information 
currently of record confirms that the USS Vancouver docked in 
Vietnam, or that the Veteran personally set foot on 
Vietnamese soil, a requirement for the presumption of service 
connection based on exposure to herbicides.  

However, by a September 2009 statement, the Veteran appears 
to contend that he participated in voluntary assignments from 
ship to shore to assist in direct combat support operations 
while on Board the USS Vancouver.  The Veteran recalled 
participating in a minimum of six to eight helicopter flights 
to reinforce beach units with supplies to include food, 
ammunition, and maintenance materials.  The Veteran requested 
that all helicopter/squadron/detachment passenger and 
manifest lists and/or flight records documenting his 
participation should be obtained.  The Veteran also asserted 
that he is entitled to receive, or was already awarded, the 
Combat Action Ribbon and Republic of Vietnam Meritorious Unit 
Citation.  

The Board observes that the Veteran's service personnel 
records do not indicate the receipt of the Combat Action 
Ribbon and Republic of Vietnam Meritorious Unit Citation.  A 
review of the deck logs from the USS Vancouver indicated that 
on December 31, 1969, and January 8, 1970, the USS Vancouver 
closed the USS New Orleans for helicopter operations.  Thus, 
it does appear that the USS Vancouver had some involvement 
with helicopter operations.  The Board concludes that because 
the Veteran's claim for service connection for diabetes 
mellitus hinges on whether he set foot in the Republic of 
Vietnam and that he has indicated that he personally went 
ashore to assist with supplies, additional development is 
necessary to attempt to corroborate the Veteran's 
contentions.  38 C.F.R. § 3.159(c)(2).  Additionally, as the 
Veteran's service personnel records have been associated with 
the claims file and there is no indication that he has 
received the Combat Action Ribbon or the Republic of Vietnam 
Meritorious Unit Citation, the Veteran should be requested to 
provide documentation that he is entitled to receive such.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

Regarding the issue of hypertension as secondary to diabetes 
mellitus type II, the Board notes that the Veteran was 
afforded VA examinations in January 2005 and again pursuant 
to the remand in July 2009.  However, the Board finds that an 
opinion regarding whether the Veteran is entitled to service 
connection for hypertension on a direct basis has not been 
obtained.  In this regard, the Board notes that upon entrance 
to service, the Veteran's April 1968 examination reflected a 
blood pressure reading of 130/80.  On his separation 
examination, his blood pressure was 130/90.  Parenthetically, 
the Board notes that the term "hypertension" refers to 
persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 
140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's 
Illustrated Medical Dictionary 1138 (30th ed. 2003).  
Dorland's at 889.  

The evidence of record indicates that the Veteran was 
diagnosed with hypertension sometime between the mid 1970s 
and early 1980s.  An October 1998 private medical record 
indicated that the Veteran had a history of hypertension for 
15 years, which would date the onset in approximately 1983.  
During his January 2005 VA examination, the Veteran reported 
that he was diagnosed with hypertension in the mid 1970s and 
during his July 2009 VA examination, he reported that he was 
diagnosed with hypertension in 1973.  

The Board concludes that because the Veteran's separation 
examination blood pressure reading of 130/90 has been 
considered by medical authorities as at a threshold of 
hypertension, a remand is necessary for a VA examination to 
ascertain whether the Veteran's current hypertension is 
directly related to his military service.  Dorland's at 889.  

Moreover, the Board finds that in light of the remand for 
service connection for diabetes mellitus that could 
potentially have an impact on the outcome of the claim for 
hypertension, this matter must be deferred pending resolution 
of the claim for diabetes mellitus in accordance with the 
holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two 
or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the Veteran's account that he went from 
ship to shore while assisting with 
helicopter missions that provided supplies 
to Vietnam.  As noted in a September 2009 
statement, the Veteran recalled 
participating in a minimum of six to eight 
helicopter flights to reinforce beach 
units with supplies to include food, 
ammunition, and maintenance materials.  
The Veteran requests that all 
helicopter/squadron/detachment passenger 
and manifest lists and/or flight records 
documenting his participation should be 
obtained.  It should be noted that the 
Veteran was found to have served aboard 
the USS Vancouver from November 18, 1969, 
to January 8, 1970.  Deck logs from the 
USS Vancouver indicated that on December 
31, 1969, and January 8, 1970, the USS 
Vancouver closed the USS New Orleans for 
helicopter operations.  

The RO/AMC should clearly identify all 
efforts undertaken to corroborate the 
Veteran's contention that he set foot on 
Vietnamese soil.  The RO/AMC must document 
any failure to obtain any requested 
information.  If it is not possible to 
locate a particular referenced above, the 
record must be documented accordingly.  
The Veteran should be informed that he 
must cooperate with all efforts to obtain 
this information.  

2.  The Veteran should be requested to 
provide documentation that he is entitled 
to receive the Combat Action Ribbon and 
Republic of Vietnam Meritorious Unit 
Citation.  The Veteran should be informed 
that such awards are not indicated in his 
service personnel records.    

3.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for hypertension.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for 
hypertension.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current hypertension is 
causally or etiologically related to his 
symptomatology in military service as 
opposed to its being more likely due to 
some other factor or factors.  In this 
regard, the examiner should note that the 
Veteran's April 1968 examination reflected 
a blood pressure reading of 130/80 and that 
his separation examination reflected a 
blood pressure reading of 130/90.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


